Citation Nr: 0126862	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  98-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of injury to 
the middle and ring fingers of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision in 
which the RO denied service connection for residuals of 
injury to the middle and ring fingers of the left hand.  The 
veteran filed a notice of disagreement in January 1998 and a 
statement of the case (SOC) was issued in February 1998.  The 
veteran submitted a substantive appeal in February 1998, and 
requested a Board hearing.  The veteran failed to appear at 
the scheduled Board hearing.  As a request for postponement 
has not been received, the Board will proceed to review the 
issue on appeal.  See 38 C.F.R. § 20.701(d) (2001).


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).  The Board finds that additional development pursuant 
to the Veterans Claims Assistance Act 2000 is warranted (as 
detailed below).

In cases where the veteran's service medical records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist the veteran in the development of 
the case, which includes advising the veteran that alternate 
in-service evidence will be considered.  38 U.S.C.A. 
§ 5103A(c)(1) (West Supp. 2001); see O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).  

The Board acknowledges that by letter dated in February 2001 
and September 2000, respectively, the RO notified the veteran 
of its duty to assist pursuant to the Veterans Claims 
Assistance Act of 2000, and indicated that the veteran could 
visit the Naval Historical Center to search for the relevant 
ship's deck log.  However, the veteran was not specifically 
notified of the information necessary to substantiate his 
claim, namely the approximate month or season and year his 
in-service accident occurred.  This, in turn, would allow the 
RO to fulfill the duty to assist by attempting to corroborate 
the veteran's claimed injury through unit records held by the 
National Archives (identified in the May 2000 response from 
the Department of the Navy).  The veteran may seek those who 
submitted supportive lay statements for assistance in 
providing more information.

Furthermore, the veteran identified a witness, shipmate T. 
Trentacoste, in a statement attached to his March 1997 claim.  
The veteran should be invited to submit a supportive lay 
statement from this witness.  Finally, the veteran should be 
notified of the alternative forms of evidence he may submit 
in support of his claim as his service medical records are 
unavailable.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed.

2.  The RO should contact the veteran in 
writing and advise the veteran of the 
need for an approximate month(s) or 
season and year that his in-service 
accident occurred.  The veteran may 
submit supportive lay statements 
indicating this information.  
Furthermore, the veteran should be 
invited to submit "buddy" statements 
corroborating his claim, with particular 
attention to shipmate T. Trentacoste.  If 
the veteran is able to provide this 
information, a search for deck logs from 
the destroyer Hull (DD945) should be 
made.

3.  The RO should attempt to obtain the 
report of the veteran's hospitalization 
for disability unrelated to that in issue 
from the Erie Pennsylvania VAH in 
December 1974.

4.  The RO should contact the appellant 
and advise him that he can submit 
alternate evidence to support his 
contention that service connection is 
warranted for the injury to the fingers 
of his left hand.  This evidence may take 
the following forms.  However, the 
appellant may submit any other evidence 
he finds appropriate:  statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

5.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
the veteran's claim, on the merits, in 
light of all applicable evidence of record 
and all pertinent legal authority, to 
include the provisions of 38 C.F.R. 
§ 3.655 (as appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims folder is returned to the Board 
for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the U. S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


